        Case 1:20-cv-01402-CCC Document 12 Filed 01/13/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD E. CLARK, JR.,                        :   CIVIL ACTION NO. 1:20-CV-1402
                                             :
                    Plaintiff                :   (Judge Conner)
                                             :
             v.                              :
                                             :
SGT. SCHWARTZ, et al.,                       :
                                             :
                    Defendants               :

                                        ORDER

      AND NOW, this 13th day of January, 2021, upon consideration of the

report (Doc. 11) of Magistrate Judge Schwab, issued following screening review of

the pro se complaint (Doc. 1) of plaintiff Donald E. Clark, Jr., pursuant to 28 U.S.C.

§ 1915(e)(2), wherein Judge Schwab opines that Clark’s complaint fails to state a

claim upon which relief may be granted because it is barred by res judicata, (see

Doc. 11 at 7-10), and recommends that leave to amend be denied as futile, (see id. at

10), and it appearing that there are no objections to the report, see FED. R. CIV. P.

72(b)(2), and the court noting that failure of a party to timely object to a magistrate

judge’s conclusions “may result in forfeiture of de novo review at the district court

level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing Henderson v. Carlson,

812 F.2d 874, 878-79 (3d Cir. 1987)), but that, as a matter of good practice, a district

court should afford “reasoned consideration” to the uncontested portions of the

report, E.E.O.C. v. City of Long Branch, 866 F.3d 93, 100 (3d Cir. 2017) (quoting

Henderson, 812 F.2d at 879), in order to “satisfy itself that there is no clear error

on the face of the record,” FED. R. CIV. P. 72(b), advisory committee notes, and,
           Case 1:20-cv-01402-CCC Document 12 Filed 01/13/21 Page 2 of 2




following an independent review of the record, the court agreeing fully with Judge

Schwab’s analysis and recommendation, and concluding that there is no clear error

on the face of the record, it is hereby ORDERED that:

      1.       Magistrate Judge Schwab’s report (Doc. 11) is ADOPTED.

      2.       Clark’s complaint (Doc. 1) is DISMISSED without leave to amend.

      3.       Any appeal from this order is deemed to be frivolous and not taken in
               good faith. See 28 U.S.C. § 1915(a)(3).

      4.       The Clerk of Court shall close this case.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner
                                         United States District Judge
                                         Middle District of Pennsylvania
